DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-40 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 12 and 32, the limitation “second surface area” is indefinite, because it has an antecedent basis. Please clarify if it is referring to the same one or a different one. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-16, and 18-20  of co-pending Application No. 15/782,548 in view of Tapper et al. (US 2015/0290470) and Kriksunov et al. (US 2012/0232621), hereinafter 
Re Claim 1, Claim 1 of the co-pending application ‘548 recites a radiant energy bandage assembly comprising: a flexible PCBA, a flexible reflective pad (which reads on “a flexible PCBA cover”), a flexible radiant energy bottom cover layer, a replaceable flexible conformable adhesive layer, a control pod docking interface, and a flexible top cover layer, which reads on most of the claim limitations in claim 1 of the instant application.
Claim 1 of ‘548 is silent regarding the flexible radiant energy transparent bottom cover layer having a plurality of communication areas and a replaceable flexible conformable adhesive layer being thermally conductive. 
However, Tapper discloses a radiant energy bandage assembly and teaches one of the bandage layers can be either transparent to the LED lamp radiant emitted by the phototherapy device or includes apertures to communicate the LED lamp radiation (para. [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the co-pending claim 1, by configuring the flexible radiant energy transparent bottom cover layer to have apertures to communicate the LED lamp radiation, as taught by Tapper, because it is obvious to try one method over the other, yielding the predictable result of communicating the LED lamp radiation (para. [0097]). 
Kriksunov discloses thermal treatment device and teaches an adhesive that is safe and effectively enables the thermal treatment device to adhere to the skin, where the suitable adhesives include hydrogels, silicone adhesives, and the like. Kriksunov's adhesive permit the thermal treatment 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the co-pending claim 1 as modified by Tapper, to use a thermally conductive hydrogel or silicone based adhesive layer, as taught by Kriksunov, for the purpose of facilitating even distribution of heat or warmth across the skin area covered by the treatment device, supplying "moist" heat, and permitting the treatment device to be applied and conform to the skin contact surface area (para. [0039]).  
Re Claim 21, Claim 11 of the co-pending application ‘548 recites a radiant energy bandage assembly comprising: a flexible PCBA, a flexible reflective pad (which reads on “a flexible PCBA cover”), a flexible radiant energy bottom cover layer, a replaceable flexible conformable adhesive layer, a control pod, and a flexible top cover layer, which reads on most of the claim limitations in claim 21 of the instant application.
Claim 11 of ‘548 is silent regarding the flexible radiant energy transparent bottom cover layer having a plurality of communication areas and a replaceable flexible conformable adhesive layer being thermally conductive. 
However, Tapper discloses a radiant energy bandage assembly and teaches one of the bandage layers can be either transparent to the LED lamp radiant emitted by the phototherapy device or includes apertures to communicate the LED lamp radiation (para. [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the co-pending claim 11, by configuring the flexible radiant energy transparent bottom cover layer to have apertures to communicate the LED lamp radiation, as taught by Tapper, because it is obvious to try one method over the other, yielding the predictable result of communicating the LED lamp radiation (para. [0097]). 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the co-pending claim 11 as modified by Tapper, to use a thermally conductive hydrogel or silicone based adhesive layer, as taught by Kriksunov, for the purpose of facilitating even distribution of heat or warmth across the skin area covered by the treatment device, supplying "moist" heat, and permitting the treatment device to be applied and conform to the skin contact surface area (para. [0039]).  
Claim 2 of the co-pending application ‘548 reads on claim 2 of the instant application. 
Claim 3 of the co-pending application ‘548 reads on claim 3 of the instant application.
Claim 4 of the co-pending application ‘548 reads on claim 6 of the instant application.
Claim 5 of the co-pending application ‘548 reads on claim 7 of the instant application. 
Claim 6 of the co-pending application ‘548 reads on claim 8 of the instant application. 
Claim 8 of the co-pending application ‘548 reads on claim 4 of the instant application.
Claim 9 of the co-pending application ‘548 reads on claim 5 of the instant application.
Claim 10 of the co-pending application ‘548 reads on claim 9 of the instant application.
Claim 12 of the co-pending application ‘548 reads on claim 22 of the instant application.
Claim 13 of the co-pending application ‘548 reads on claim 23 of the instant application.
Claim 14 of the co-pending application ‘548 reads on claim 26 of the instant application.
Claim 15 of the co-pending application ‘548 reads on claim 27 of the instant application.

Claim 18 of the co-pending application ‘548 reads on claim 24 of the instant application.
Claim 19 of the co-pending application ‘548 reads on claim 25 of the instant application.
Claim 20 of the co-pending application ‘548 reads on claim 29 of the instant application.

Claims 1, 10, 19-21, 30, 39, 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 8-10 of copending Application No. 16/206,287 in view of Tapper et al. (US 2015/0290470). Although the claims are issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application ‘548 claim the similar subject matter of a radiant energy bandage assembly. 
Re Claim 1, Claim 1 of the co-pending application ‘287 recites a radiant energy bandage assembly comprising: a flexible PCBA, a flexible radiant energy bottom cover layer, a replaceable flexible conformable thermal conduction layer, a control pod docking interface, and a flexible top cover layer, which reads on most of the claim limitations in claim 1 of the instant application.
Claim 1 of the co-pending application ‘287 is silent regarding a flexible PCBA cover including a top surface and a bottom surface, the PCBA cover including a plurality of radiant energy communication areas aligned with the flexible PCBA plurality of radiant lamps to communicate the radiant energy from the plurality of radiant lamps through the plurality of radiant energy communication areas and exiting the bottom surface. 
However, Tapper discloses a flexible PCBA cover including a top surface and a bottom surface, the PCBA cover including a plurality of radiant energy communication areas aligned with the flexible PCBA plurality of radiant lamps to communicate the radiant energy from the plurality of radiant lamps through the plurality of radiant energy communication areas and exiting the bottom surface (para. [0099], [0100], fig. 14 discloses bottom layer 120 providing a flexible and stretchable housing for LED 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify co-pending claim 1, by adding a flexible PCBA cover including a top surface and a bottom surface, the PCBA cover including a plurality of radiant energy communication areas aligned with the flexible PCBA plurality of radiant lamps to communicate the radiant energy from the plurality of radiant lamps through the plurality of radiant energy communication areas and exiting the bottom surface, as taught by Tapper, for the purpose of providing a flexible and stretchable housing for LED strips and wires of the flexible PCBA, together with the flexible top cover layer, and communicating the radiant energy from the radiant lamps through the apertures (para. [0099], [0100]). 
Re Claim 21, Claim 6 of the co-pending application ‘287 recites a radiant energy bandage assembly comprising: a flexible PCBA, a flexible radiant energy bottom cover layer, a replaceable flexible conformable thermal conduction layer, a controller, and a flexible top cover layer, which reads on most of the claim limitations in claim 21 of the instant application.
Claim 1 of the co-pending application ‘287 is silent regarding a flexible PCBA cover including a top surface and a bottom surface, the PCBA cover including a plurality of radiant energy communication areas aligned with the flexible PCBA plurality of radiant lamps to communicate the radiant energy from the plurality of radiant lamps through the plurality of radiant energy communication areas and exiting the bottom surface
However, Tapper discloses a flexible PCBA cover including a top surface and a bottom surface, the PCBA cover including a plurality of radiant energy communication areas aligned with the flexible PCBA plurality of radiant lamps to communicate the radiant energy from the plurality of radiant lamps through the plurality of radiant energy communication areas and exiting the bottom surface (para. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify co-pending claim 1, by adding a flexible PCBA cover including a top surface and a bottom surface, the PCBA cover including a plurality of radiant energy communication areas aligned with the flexible PCBA plurality of radiant lamps to communicate the radiant energy from the plurality of radiant lamps through the plurality of radiant energy communication areas and exiting the bottom surface, as taught by Tapper, for the purpose of providing a flexible and stretchable housing for LED strips and wires of the flexible PCBA, together with the flexible top cover layer, and communicating the radiant energy from the radiant lamps through the apertures (para. [0099], [0100]).
Claim 3 of the co-pending application ‘287 reads on claim 19 of the instant application.
Claim 4 of the co-pending application ‘287 reads on claim 20 of the instant application.
Claim 5 of the co-pending application ‘287 reads on claim 10 of the instant application.
Claim 8 of the co-pending application ‘287 reads on claim 39 of the instant application.
Claim 9 of the co-pending application ‘287 reads on claim 40 of the instant application.
Claim 10 of the co-pending application ‘287 reads on claim 30 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102 /35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-14, 17, 18, 21, 22, 24-29, 31-34, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tapper et al. (US 2015/0290470), hereinafter "Tapper" or, in the alternative, under 35 U.S.C. 103 as obvious over Tapper et al. (US 2015/0290470), hereinafter "Tapper", in view of Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov".
Re Claim 1, Tapper discloses a radiant energy bandage assembly comprising: 
	a flexible PCBA (Printed Circuit Board Assembly) including a plurality of radiant lamps configured to provide radiant energy to a user treatment area (para. [0039], [0104], fig. 14, fig. 21 discloses circuit board, [0105], LED strips 116); 
	a flexible PCBA cover including a top surface and a bottom surface, the PCBA cover including a plurality of radiant energy communication areas aligned with the flexible PCBA plurality of radiant lamps to communicate the radiant energy from the plurality of radiant lamps through the plurality of radiant energy communication areas and exiting the bottom surface (fig. 14, [0090], flexible bottom layer 120, 
	a flexible radiant energy bottom cover layer covering the flexible PCBA cover bottom surface and the plurality of radiant energy communication areas associated with the bottom surface of the flexible PCBA cover, the flexible radiant energy bottom cover layer including a plurality of radiant energy communication areas aligned with the flexible PCBA cover plurality of radiant energy communication areas (para. [0094], fig. 14, and fig. 15 discloses a reflective layer 122 including a plurality of lamp radiation communication areas 121); 
	a replaceable flexible conformable thermal conduction layer attached to the flexible radiant energy bottom cover layer, the replaceable flexible conformable thermal conduction layer including a plurality of radiant energy communication areas aligned with the flexible radiant energy bottom cover layer plurality of radiant energy communication areas to communicate the radiant energy exiting the flexible radiant energy bottom cover layer through the flexible conformable thermal conduction layer plurality of radiant energy communication areas to the user treatment area, and the flexible conformable thermal conduction layer including a top surface and a bottom surface, the top surface adapted to be removably attached by a user to cover the flexible radiant energy bottom cover layer and the bottom surface adapted to cover and conform to the user treatment area (fig. 16, para. [0096] discloses biocompatible sticky gel layer 124, [0097] discloses the sticky gel layer including apertures to communicate the LED lamp radiation, [0098], the sticky gel component includes multiple layers, fig. 45, para. [0137], [0138] shows the plurality of radiant energy communication areas); 
	a control pod docking interface operatively connected to the plurality of radiant lamps and configured to operatively connect a control pod to control the plurality of radiant lamps to provide a dosage of radiant energy to the user treatment area (para. [0089], [0090], fig. 13A, 13B, fig. 14, Tapper discloses a pod 104 which houses a controller 108 and ON/OFF button switch 105, wires 110, which 
	a flexible top cover layer covering the flexible PCBA and attached to the flexible radiant energy bottom cover layer to encase the flexible PCBA and flexible PCBA cover, and the top cover layer adapted to provide user access to the control pod docking interface (para. [0089], a plurality of pods 102, which house one or more batteries and a pod 104 which houses a controller and ON/OFF button switch 105, fig. 14, fig. 13A, 13B, and para. [0090] shows the cover layer for the plurality of pods 102, 104).
	The replaceable flexible conformable thermal conduction layer disclosed in Tapper is hydrogel (para. [0097]). Tapper doesn't explicitly mention that a hydrogel is thermally conductive, but given the fact that hydrogel contains water as a dispersion medium, the hydrogel can conduct heat and therefore is a thermal conduction layer. 
	Should Applicant disagree with hydrogel being a thermal conduction layer, an alternative rejection has been made. 
	Kriksunov discloses thermal treatment device and teaches an adhesive that is safe and effectively enables the thermal treatment device to adhere to the skin, where the suitable adhesives include hydrogels, silicone adhesives, and the like. Kriksunov's adhesive permit the thermal treatment device to be applied and conform to the skin contact surface area. The adhesive also may facilitate the even distribution of heat or warmth across the skin area covered by the thermal treatment device. Kriksunov discloses that hydrogel-based adhesive supplies "moist" heat (para. [0039]). 
	Kriksunov's hydrogel or silicone based adhesives are used for the same function as Tapper's hydrogel or silicone based adhesives, which is to adhere the therapy device to the treatment area of the patient's skin. 

Re Claim 21, Tapper discloses a radiant energy bandage assembly comprising: 
	a flexible PCBA (Printed Circuit Board Assembly) including a plurality of radiant lamps configured to provide radiant energy to a user treatment area (para. [0039], [0104], fig. 14, fig. 21 discloses circuit board, [0105], LED strips 116); 
	a flexible PCBA cover including a top surface and a bottom surface, the PCBA cover including a plurality of radiant energy communication areas aligned with the flexible PCBA plurality of radiant lamps to communicate the radiant energy from the plurality of radiant lamps through the plurality of radiant energy communication areas and exiting the bottom surface (fig. 14, [0090], flexible bottom layer 120, para. [0100] discloses that fig. 18, the flexible bottom layer 120 includes a plurality of LED radiation communication areas, i.e. apertures, to provide radiation to a user treatment area); 
	a flexible radiant energy bottom cover layer covering the flexible PCBA cover bottom surface and the plurality of radiant energy communication areas associated with the bottom surface of the flexible PCBA cover, the flexible radiant energy bottom cover layer including a plurality of radiant energy communication areas aligned with the flexible PCBA cover plurality of radiant energy communication areas (para. [0094], fig. 14, and fig. 15 discloses a reflective layer 122 including a plurality of lamp radiation communication areas 121); 
	a replaceable flexible conformable thermal conduction layer attached to the flexible radiant energy bottom cover layer, the replaceable flexible conformable thermal conduction layer including a plurality of radiant energy communication areas aligned with the flexible radiant energy bottom cover 
	a controller operatively connected to the plurality of radiant lamps and configured to operatively control the plurality of radiant lamps to provide a dosage of radiant energy to the user treatment area (para. [0090], a controller 108, fig. 14); and 
	a flexible top cover layer covering the flexible PCBA and attached to the flexible radiant energy bottom cover layer to encase the flexible PCBA and flexible PCBA cover (para. [0089], a plurality of pods 102, which house one or more batteries and a pod 104 which houses a controller and ON/OFF button switch 105, fig. 14, fig. 13A, 13B, and para. [0090] shows the cover layer for the plurality of pods 102, 104).
	The replaceable flexible conformable thermal conduction layer disclosed in Tapper is hydrogel (para. [0097]). Tapper doesn't explicitly mention that a hydrogel is thermally conductive, but given the fact that hydrogel contains water as a dispersion medium, the hydrogel can conduct heat and therefore is a thermal conduction layer. 
	Should Applicant disagree with hydrogel being a thermal conduction layer, an alternative rejection has been made. 
	Kriksunov discloses thermal treatment device and teaches an adhesive that is safe and 
	Kriksunov's hydrogel or silicone based adhesives are used for the same function as Tapper's hydrogel or silicone based adhesives, which is to adhere the therapy device to the treatment area of the patient's skin. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper, to use a thermally conductive hydrogel or silicone based adhesive layer, as taught by Kriksunov, for the purpose of facilitating even distribution of heat or warmth across the skin area covered by the treatment device, supplying "moist" heat, and permitting the treatment device to be applied and conform to the skin contact surface area (para. [0039]). 
Re Claim 13, Tapper discloses that the replaceable flexible conformable thermal conduction layer is a hydrogel (para. [0097] discloses that suitable material for sticky adhesive gel is hydrogel).  
Re Claim 33, Tapper discloses that the replaceable flexible conformable thermal conduction layer is a hydrogel (para. [0097] discloses that suitable material for sticky adhesive gel is hydrogel).  
Re Claim 2, Tapper discloses that the flexible PCBA cover radiant energy communication areas include apertures extending from the top surface to the bottom surface of the flexible PCBA cover (fig. 14, [0090], flexible bottom layer 120, para. [0100] discloses that fig. 18, the flexible bottom layer 120 includes a plurality of LED radiation communication areas, i.e. apertures, to provide radiation to a user treatment area).
Re Claim 22, Tapper discloses that the flexible PCBA cover radiant energy communication areas include apertures extending from the top surface to the bottom surface of the flexible PCBA cover (fig. 
Re Claim 4, Tapper discloses that the plurality of radiant lamps include a mixed combination of different wavelength radiant energy (para. [0102] discloses 18 LEDs of two different wavelengths are provided).  
Re Claim 24, Tapper discloses that the plurality of radiant lamps include a mixed combination of different wavelength radiant energy (para. [0102] discloses 18 LEDs of two different wavelengths are provided).  
Re Claim 5, Tapper discloses that the plurality of radiant lamps include one or both of Red and Infrared wavelength radiant energy (para. [0102] discloses 6 LEDs providing infrared light and 12 LEDs providing red light).  
Re Claim 25, Tapper discloses that the plurality of radiant lamps include one or both of Red and Infrared wavelength radiant energy (para. [0102] discloses 6 LEDs providing infrared light and 12 LEDs providing red light).  
Re Claim 6, Tapper discloses that the flexible conformable thermal conduction layer includes a sticky adhesive gel on one or both of the top surface and bottom surface (para. [0138], fig. 45, adhesive layer construction 508, i.e. sticky gel component; [0095], biomedical sticky gel 124, [0097]).  
Re Claim 26, Tapper discloses that the flexible conformable thermal conduction layer includes a sticky adhesive gel on one or both of the top surface and bottom surface (para. [0138], fig. 45, adhesive layer construction 508, i.e. sticky gel component; [0095], biomedical sticky gel 124, [0097]).  
Re Claim 7, Tapper discloses that the flexible conformable thermal conduction layer includes a first sublayer 3JJCH 200045US01 made of a first sublayer material, a second sublayer made of a second material and a third sublayer made of a third sublayer material, the first sublayer adapted to be removably attached by the 
Re Claim 27, Tapper discloses that the flexible conformable thermal conduction layer includes a first sublayer made of a first sublayer material, a second sublayer made of a second material and a third sublayer made of a third sublayer material, the first sublayer adapted to be removably attached by the user to the flexible radiant energy bottom cover layer and attached to the second sublayer, the second sublayer attached to the first and third sublayer, and the third sublayer adapted to be removably attached by the user to cover and conform to the user treatment area and attached to the second sublayer (para. [0098] discloses three layers, [0138], fig. 45).  
Re Claim 8, Tapper discloses that the third sublayer includes one or more of a bioclusive material, a biocompatible material and an anti-microbial material (para. [0034], [0096], biocompatible sticky gel layer, [0090], biomedical sticky gel 124, claim 6).  
Re Claim 28, Tapper discloses that the third sublayer includes one or more of a bioclusive material, a biocompatible material and an anti-microbial material (para. [0034], [0096], biocompatible sticky gel layer, [0090], biomedical sticky gel 124, claim 6).
Re Claim 9, Tapper discloses that the thermal conduction layer is a silicon and/or urethane-based material (para. [0097] discloses suitable material for sticky adhesive gel is silicon and urethane based material).  
Re Claim 29, Tapper discloses that the thermal conduction layer is a silicon and/or urethane-based material (para. [0097] discloses suitable material for sticky adhesive gel is silicon and urethane based material).
Re Claim 11, Tapper as modified by Kriksunov discloses that the plurality of radiant lamps 
Re Claim 31, Tapper as modified by Kriksunov discloses that the plurality of radiant lamps radiantly transfer heat to the replaceable flexible conformable thermal conduction layer and the replaceable flexible conformable thermal conduction layer transfers heat conductively to the user treatment area (Kriksunov, para. [0039] discloses hydrogel or silicone based adhesive facilitating even distribution of heat or wamth across the skin area covered by the treatment device, supplying "moist" heat).  
Re Claim 12, Tapper discloses that the flexible radiant energy bottom cover layer plurality of radiant energy communication areas each are sized to a first surface area (para. [0094], fig. 14, and fig. 15 discloses a reflective layer 122 including a plurality of lamp radiation communication areas 121) and the replaceable flexible conformable thermal conduction layer plurality of radiant energy communication areas each are sized to a second surface area, the first surface area and second surface area substantially equivalent (fig. 16, para. [0096] discloses biocompatible sticky gel layer 124, [0097] discloses the sticky gel layer including apertures to communicate the LED lamp radiation, [0098], the sticky gel component includes multiple layers, fig. 45, para. [0137], [0138] shows the plurality of radiant energy communication areas; para. [0094], fig. 14, and fig. 15 discloses a reflective layer 122 including a plurality of lamp radiation communication areas 121 - There are 18 LEDs as disclosed in para. [0102] and fig. 19, and the apertures on the sticky gel layer 124 and on the reflective layer 122 correspond to the layout of these LEDs. Therefore, the first surface area and the second surface area are substantially equivalent).  
Re Claim 32, Tapper discloses that the flexible radiant energy bottom cover layer plurality of radiant energy communication areas each are sized to a first surface area and the replaceable flexible conformable thermal conduction layer plurality of radiant energy communication areas each sized to a second surface area, the first surface area and second surface area substantially equivalent (fig. 16, para. [0096] discloses biocompatible sticky gel layer 124, [0097] discloses the sticky gel layer including apertures to communicate the LED lamp radiation, [0098], the sticky gel component includes multiple layers, fig. 45, para. [0137], [0138] shows the plurality of radiant energy communication areas; para. [0094], fig. 14, and fig. 15 discloses a reflective layer 122 including a plurality of lamp radiation communication areas 121 - There are 18 LEDs as disclosed in para. [0102] and fig. 19, and the apertures on the sticky gel layer 124 and on the reflective layer 122 correspond to the layout of these LEDs. Therefore, the first surface area and the second surface area are substantially equivalent).  
Re Claim 14, Tapper discloses that the replaceable flexible conformable thermal conduction layer bottom surface includes a continuous thermally conductive surface area greater than a total bottom surface area of all the flexible conformable thermal conduction layer plurality of radiant energy communication areas (fig. 16, para. [0096] discloses biocompatible sticky gel layer 124, [0097] discloses the sticky gel layer including apertures to communicate the LED lamp radiation, [0098], the sticky gel component includes multiple layers, fig. 45, para. [0137], [0138] shows the plurality of radiant energy communication areas - fig. 45 shows that a continuous thermally conductive surface area is greater than a total bottom surface areas of the apertures. There are 18 LEDs as disclosed in para. [0102] and fig. 19, and the apertures on the sticky gel correspond to the layout of these LEDs. Total surface area of the LEDs is less than the rest of the surface area of the device).  
Re Claim 34, Tapper discloses that the replaceable flexible conformable thermal conduction layer bottom surface includes a continuous thermally conductive surface area greater than a total bottom surface area of all the flexible conformable thermal conduction layer plurality of radiant energy 
Re Claim 17, Tapper discloses that the replaceable flexible conformable thermal conduction layer is directly attached to the flexible radiant energy bottom cover layer to produce a seal and eliminate air-gaps between the replaceable flexible conformable thermal conduction layer and the flexible radiant energy bottom cover layer (para [0097] discloses sticky gel 124 which removably adheres to the phototherapy device structure reflective layer 122 and a user treatment area, para. [0098] discloses that the sticky gel component includes multiple layers integrated into a single replaceable structure, where a top layer material has properties to provide a bond to the phototherapy device structure and a bottom layer material has properties to provide desirable properties to a user treatment area - Examiner interprets that the sticky nature of the gel material that bonds to the phototherapy device will perform the intended use of "produc[ing] a seal and eliminat[ing] air-gaps between the replaceable flexible comfortable thermal conduction layer and the flexible radiant energy bottom cover layer".).
Re Claim 37, Tapper discloses that the replaceable flexible conformable thermal conduction layer is directly attached to the flexible radiant energy bottom cover layer to produce a seal and eliminate air-gaps between the replaceable flexible conformable thermal conduction layer and the flexible radiant energy bottom cover layer (para [0097] discloses sticky gel 124 which removably adheres to the phototherapy device structure reflective layer 122 and a user treatment area, para. [0098] 
Re Claim 18, Tapper discloses that the flexible radiant energy bottom layer plurality of radiant energy communication areas are made of a material transparent to the radiant energy from the plurality of radiant lamps and a remaining surface area of the flexible radiant energy bottom layer is opaque to the radiant energy from the plurality of radiant lamps (para. [0094], fig. 14, and fig. 15 discloses a reflective layer 122 including a plurality of lamp radiation communication areas 121 - The apertures of layer 122 reads on communication areas made of a material transparent to the radiant energy and the light reflective surface reads on th remaining surface area of the bottom layer opaque to the radiant energy). 
Re Claim 38,
Claims 10, 16, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter “Tapper”, as modified by Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov", and further in view of Davidson et al. (US 2019/0038226), hereinafter “Davison”.
Re Claim 10, Tapper discloses the claimed invention substantially as set forth in claim 1. 
Tapper further discloses the replaceable flexible conformable thermal conduction layer plurality of radiant energy communication areas are aligned with the flexible PCBA cover plurality of radiant energy communication areas to receive radiantly transferred heat from the plurality of radiant lamps to the flexible conformable thermal conduction layer (fig. 16, para. [0096] discloses biocompatible sticky gel layer 124, which reads on the replaceable flexible conformable thermal conduction layer, [0097] discloses the sticky gel layer including apertures to communicate the LED lamp radiation, [0098], the sticky gel component includes multiple layers, fig. 45, para. [0137], [0138] shows the plurality of radiant energy communication areas; fig. 14, [0090], flexible bottom layer 120, which reads on the flexible PCBA cover, para. [0100] discloses that fig. 18, the flexible bottom layer 120 includes a plurality of LED radiation communication areas, i.e. apertures, to provide radiation to a user treatment area - There are 18 LEDs as disclosed in para. [0102] and fig. 19, and the apertures on the sticky gel layer 124 and on the flexible bottom layer 120 correspond to the layout of these LEDs. Therefore, the communication areas of the gel layer and the bottom layer are aligned to perform the intended use of “receiv[ing] radiantly transferred heat from the plurality of radiant lamps to the thermal conduction layer.) 
Tapper as modified by Kriksunov discloses that the replaceable flexible conformable thermal conduction layer is made of a thermally conductive material composition (Tapper discloses that the gel is silicon or hydrogel based in para. [0097]; Kriksunov, para. [0039] discloses hydrogel or silicone based adhesive facilitating even distribution of heat or wamth across the skin area covered by the treatment device, supplying "moist" heat). 

However, Davison discloses a gel band used together with light source that provides light therapy (para. [0121] discloses light therapy) and teaches a flexible conformable thermal conduction layer made of a thermally conductive material composition with a thermal conductivity greater than 0.4 W/m-K (watts/meter Kelvin) to provide thermal conduction of the received radiantly transferred heat from the plurality of radiant lamps through the flexible conformable thermal conduction layer bottom surface to the user treatment area (para. [0049], abstract discloses that the gel band has a thermal conductivity in the range of 4 to 6 watts per meter Kelvin). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Kriksunov, by composing the replaceable flexible conformable thermal conduction layer to be made of the thermally conductive material composition with a thermal conductivity greater than 0.4 W/m-K (watts/meter Kelvin) to provide thermal conduction of the received radiantly transferred heat from the plurality of radiant lamps through the flexible conformable thermal conduction layer bottom surface to the user treatment area, as taught by Davidson, for the purpose of allowing the gel to maintain a desired temperature over a desired period of time when the compression wrap is chilled or heated prior to being wrapped around the anatomical location of the user (para. [0049]). 
Re Claim 30, Tapper discloses the claimed invention substantially as set forth in claim 21. 
Tapper further discloses the replaceable flexible conformable thermal conduction layer plurality of radiant energy communication areas are aligned with the flexible PCBA cover plurality of radiant energy communication areas to receive radiantly transferred heat from the plurality of radiant lamps to 
Tapper as modified by Kriksunov discloses that the replaceable flexible conformable thermal conduction layer is made of a thermally conductive material composition (Tapper discloses that the gel is silicon or hydrogel based in para. [0097]; Kriksunov, para. [0039] discloses hydrogel or silicone based adhesive facilitating even distribution of heat or wamth across the skin area covered by the treatment device, supplying "moist" heat). 
Tapper and Kriksunov are silent regarding the thermally conductive material composition having a thermal conductivity greater than 0.4 W/m-K (watts/meter Kelvin) to provide thermal conduction of the received radiantly transferred heat from the plurality of radiant lamps through the flexible conformable thermal conduction layer bottom surface to the user treatment area.  
However, Davison discloses a gel band used together with light source that provides light therapy (para. [0121] discloses light therapy) and teaches a flexible conformable thermal conduction layer made of a thermally conductive material composition with a thermal conductivity greater than 0.4 W/m-K (watts/meter Kelvin) to provide thermal conduction of the received radiantly transferred heat 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Kriksunov, by composing the replaceable flexible conformable thermal conduction layer to be made of the thermally conductive material composition with a thermal conductivity greater than 0.4 W/m-K (watts/meter Kelvin) to provide thermal conduction of the received radiantly transferred heat from the plurality of radiant lamps through the flexible conformable thermal conduction layer bottom surface to the user treatment area, as taught by Davidson, for the purpose of allowing the gel to maintain a desired temperature over a desired period of time when the compression wrap is chilled or heated prior to being wrapped around the anatomical location of the user (para. [0049]). 
Re Claim 16, Tapper discloses the claimed invention substantially as set forth in claim 1. 
Tapper is silent regarding the replaceable flexible conformable thermal conduction layer having a thickness of 1mm to 20mm.  
However, Davidson teaches that the flexible conformable thermal conduction layer having a thickness of 1 mm to 20mm (para. [0099] discloses that the dimension for the gel band 120 may range from one-eighth of an inch to one inch or more, if desired, in thickness – one-eighth of an inch is between 1 mm to 20 mm.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Kriksunov, by selecting the thickness of the flexible conformable thermal conduction layer to be from 1 mm to 20mm, as taught by Davidson, for the purpose of preventing the gel layer from tearing while it is stretched and obtaining certain values of elasticity and shear reduction (para. [0195], [0099]).
Re Claim 36, Tapper discloses the claimed invention substantially as set forth in claim 21. 
Tapper is silent regarding the replaceable flexible conformable thermal conduction layer having a thickness of 1mm to 20mm.  
However, Davison teaches that the flexible conformable thermal conduction layer having a thickness of 1 mm to 20mm (para. [0099] discloses that the dimension for the gel band 120 may range from one-eighth of an inch to one inch or more, if desired, in thickness – one-eighth of an inch is between 1 mm to 20 mm.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Kriksunov, by selecting the thickness of the flexible conformable thermal conduction layer to be from 1 mm to 20mm, as taught by Davidson, for the purpose of preventing the gel layer from tearing while it is stretched and obtaining certain values of elasticity and shear reduction (para. [0195], [0099]).
Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter “Tapper”, as modified by Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov", and further in view of Tsai (US 2006/0235495). 
Re Claim 3, Tapper as modified by Kriksunov discloses the claimed invention substantially as set forth in claim 1. 
Tapper discloses the flexible top cover layer (para. [0090] shows the cover layer for the plurality of pods 102, 104 para. [0090] shows the cover layer for the plurality of pods 102, 104) and the flexible radiant energy bottom cover layer to encase the flexible PCBA and flexible PCBA cover (para. [0094], fig. 14, and fig. 15 discloses a reflective layer 122 including a plurality of lamp radiation communication areas 121). 
Tapper is silent regarding the flexible radiant energy bottom cover layer being attached to the flexible top cover layer by one of sonic and HF (High Frequency) welding.

	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Kriksunov, by configuring the flexible radiant energy bottom cover layer to be sonic or high frequency welded to the flexible top cover layer to encase the flexible PCBA and flexible PCBA cover, as taught by Tsai, for the purpose of defining a sealed, leak-proof space between two layers (para. [0044]). 
Re Claim 23, Tapper as modified by Kriksunov discloses the claimed invention substantially as set forth in claim 21.
Tapper discloses the flexible top cover layer (para. [0090] shows the cover layer for the plurality of pods 102, 104 para. [0090] shows the cover layer for the plurality of pods 102, 104) and the flexible radiant energy bottom cover layer to encase the flexible PCBA and flexible PCBA cover (para. [0094], fig. 14, and fig. 15 discloses a reflective layer 122 including a plurality of lamp radiation communication areas 121). 
Tapper is silent regarding the flexible radiant energy bottom cover layer being attached to the flexible top cover layer by one of sonic and HF (High Frequency) welding.
	However, Tsai discloses a bandage with multiple film layers and inner and outer compounds (para. [0044], [0047], bandage, fig. 1) and teaches integrating the inner compound 1 and the outer compound 2 in fig. 1 via sonic welding or high frequency welding (para. [0044]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Kriksunov, by configuring the flexible radiant energy bottom cover layer to be sonic or high frequency welded to the flexible top cover layer to encase the flexible .
Claims 15 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter “Tapper”, as modified by Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov", in view of Griesser et al. (US 2014/0012360), hereinafter “Griesser”.
Re Claim 15, Tapper as modified by Kriksunov discloses the claimed invention substantially as set forth in claim 1. 
Tapper is silent regarding the replaceable flexible conformable thermal conduction layer including a scrim extending beyond an edge of the conduction layer to provide a tab for removing the replaceable flexible conformable thermal conduction layer from the flexible radiant energy bottom cover layer.  
However, Griesser discloses a medical device attachable to a person’s skin via gel layer (claim 17) and teaches a scrim extending beyond an edge of a layer to provide a tab for removing one layer from another layer (para. [0023], [0024], and [0032] discloses peel tabs 114, 116, 214, 216.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Kriksunov, by including a scrim extending beyond an edge of the conduction layer in the flexible conformable thermal conduction layer to provide a tab for removing the replaceable flexible conformable thermal conduction layer from the flexible radiant energy bottom cover layer, as taught by Griesser, for the purpose of reducing the force required to peel the replaceable flexible conformable thermal conduction layer and avoiding potential damage to the layers of the bandage assembly (para. [0011], [0027]). 
Re Claim 35, Tapper as modified by Kriksunov discloses the claimed invention substantially as set forth in claim 21. 

However, Griesser discloses a medical device attachable to a person’s skin via gel layer (claim 17) and teaches a scrim extending beyond an edge of a layer to provide a tab for removing one layer from another layer (para. [0023], [0024], and [0032] discloses peel tabs 114, 116, 214, 216.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Kriksunov, by including a scrim extending beyond an edge of the conduction layer in the flexible conformable thermal conduction layer to provide a tab for removing the replaceable flexible conformable thermal conduction layer from the flexible radiant energy bottom cover layer, as taught by Griesser, for the purpose of reducing the force required to peel the replaceable flexible conformable thermal conduction layer and avoiding potential damage to the layers of the bandage assembly (para. [0011], [0027]). 
Claims 19 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter “Tapper”, as modified by Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov", and further in view of Schorr et al. (US 2006/0142828), hereinafter “Schorr”.
Re Claim 19, Tapper as modified by Kriksunov discloses the claimed invention substantially as set forth in claim 1. 
Tapper is silent regarding a thermal insulating layer located between the flexible PCBA and the flexible top cover layer, the thermal insulating layer made of a thermal insulating material composition with a thermal conductivity less than 0.12 W/m-K.  
However, Schorr discloses a thermal covering and teaches a thermal insulating layer made of a thermal insulating material composition with a thermal conductivity less than 0.12 W/m-K (para. [0064] 20 may have a coefficient of thermal conductivity of less than about 0.1 Watts per meter-Kelvin, and in some embodiments, from about 0.01 to about 0.05 W/m-k). Schorr also teaches that the thermal insular layer 20 (fig. 2, para. [0064]) is located between an integral thermoregulatory substrate 12 that is coated with the exothermic coating (heat-generating source, para. [0048], para. [0061], a thermally conductive layer 18 helps distribute heat towards the direction of the patient, [0062]), and outer surface 19 (para. [0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Kriksunov, by adding a thermal insulating layer located between the flexible PCBA and the flexible 72top cover layer, the thermal insulating layer made of a thermal insulating material composition with a thermal conductivity less than 0.12 W/m-K, as taught by Schorr, for the purpose of inhibiting heat dissipation to the outer environment so that heat is instead focused toward the patient or user, thereby increasing the overall heat-producing efficiency of the bandage assembly (para. [0064]).
Re Claim 39, Tapper discloses the claimed invention substantially as set forth in claim 21. 
Tapper is silent regarding a thermal insulating layer located between the flexible PCBA and the flexible top cover layer, the thermal insulating layer made of a thermal insulating material composition with a thermal conductivity less than 0.12 W/m-K.  
However, Schorr discloses a thermal covering and teaches a thermal insulating layer made of a thermal insulating material composition with a thermal conductivity less than 0.12 W/m-K (para. [0064] discloses that the insulation layer 20 may have a coefficient of thermal conductivity of less than about 0.1 Watts per meter-Kelvin, and in some embodiments, from about 0.01 to about 0.05 W/m-k). Schorr also teaches that the thermal insular layer 20 (fig. 2, para. [0064]) is located between an integral thermoregulatory substrate 12 that is coated with the exothermic coating (heat-generating source, para. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Kriksunov, by adding a thermal insulating layer located between the flexible PCBA and the flexible 72top cover layer, the thermal insulating layer made of a thermal insulating material composition with a thermal conductivity less than 0.12 W/m-K, as taught by Schorr, for the purpose of inhibiting heat dissipation to the outer environment so that heat is instead focused toward the patient or user, thereby increasing the overall heat-producing efficiency of the bandage assembly (para. [0064]).
Claims 20 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2015/0290470), hereinafter “Tapper”, as modified by Kriksunov et al. (US 2012/0232621), hereinafter "Kriksunov", and Schorr et al. (US 2006/0142828), hereinafter “Schorr”, and further in view of Hardy (US 4,981,135). 
Re Claim 20, Tapper as modified by Kriksunov and Schorr discloses the claimed invention substantially as set forth in claims 1 and 19. 
Tapper, Kriksunov, and Schorr is silent regarding the thermal insulating layer is made of an IXPE (Irradiated Crosslinked Polyethylene) foam with a fine closed-cell structure.  
However, Hardy discloses a therapeutic thermal cuff device for therapeutic heating or cooling treatment of the body members of humans (abstract) and teaches thermal insulating layer being made of an IXPE (Irradiated Crosslinked Polyethylene) foam with a fine closed-cell structure (col. 3, line 68 – col. 4, line 24 discloses a layer 15 composed of a sheet of flexible thermally insulative, polymeric foam, such as a foam sheet composed of a crosslinked polyethylene modified with ethylene vinyl acetate copolymer where a closed cell foam is preferred over an open celled foam for the layer 15, in part 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Kriksunov and Schorr, by configuring the thermal insulating layer to be made of an IXPE (Irradiated Crosslinked Polyethylene) foam with a fine closed-cell structure, as taught by Hardy, for the purpose of providing a better insulative properties and more hygienic material (col. 4).
Re Claim 40, Tapper as modified by Kriksunov and Schorr discloses the claimed invention substantially as set forth in claims 21 and 39. 
Tapper, Kriksunov, and Schorr is silent regarding the thermal insulating layer is made of an IXPE (Irradiated Crosslinked Polyethylene) foam with a fine closed-cell structure.
However, Hardy discloses a therapeutic thermal cuff device for therapeutic heating or cooling treatment of the body members of humans (abstract) and teaches thermal insulating layer being made of an IXPE (Irradiated Crosslinked Polyethylene) foam with a fine closed-cell structure (col. 3, line 68 – col. 4, line 24 discloses a layer 15 composed of a sheet of flexible thermally insulative, polymeric foam, such as a foam sheet composed of a crosslinked polyethylene modified with ethylene vinyl acetate copolymer where a closed cell foam is preferred over an open celled foam for the layer 15, in part because of better insulative properties and, in part, because closed cell foams do not readily imbibe body fluids such as perspiration.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tapper as modified by Kriksunov and Schorr, by configuring the thermal insulating layer to be made of an IXPE (Irradiated Crosslinked Polyethylene) foam with a fine closed-cell structure, as taught by Hardy, for the purpose of providing a better insulative properties and more hygienic material (col. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, March 4, 2021Examiner, Art Unit 3792   



/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792